      Case 1:17-cv-09439-LTS-KNF Document 101 Filed 05/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AURELIO FLORES MORENO, et al.,
                                                               No. 17 CV 9439-LTS-KNF
                               Plaintiffs,

               -against-                                              ORDER

153 J AND J FOOD MARKET CORP., et
al.,

                               Defendants.



               The attorneys for the parties have advised the Court that this action has been or

will be settled. Accordingly, it is hereby ORDERED that the parties shall file a motion for

approval of the settlement, accompanied by evidence in the form of one or more affidavits

demonstrating that the settlement is fair and reasonable and requesting approval of the same, by

June 25, 2021.

               The parties’ motion and evidence must address the factors enumerated in

Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012), including: “(1) the

plaintiff’s range of possible recovery; (2) the extent to which the settlement will enable the

parties to avoid anticipated burdens and expenses in establishing their respective claims and

defenses; (3) the seriousness of the litigation risks faced by the parties; (4) whether the

settlement agreement is the product of arm’s-length bargaining between experienced counsel;

and (5) the possibility of fraud or collusion.” Id. (internal quotation marks and citation omitted).

The parties’ motion should also address “factors that weigh against approving a settlement . . .

[including:] (1) the presence of other employees situated similarly to the claimant; (2) [the]

likelihood that the claimant’s circumstances will recur; (3) a[ny] history of FLSA non-

FLORES MORENO - FLSA FAIRNESS MOT ORD.DOCX         VERSION MAY 25, 2021                            1
      Case 1:17-cv-09439-LTS-KNF Document 101 Filed 05/25/21 Page 2 of 2




compliance by the same employer or others in the same industry or geographic region; and (4)

the desirability of a mature record and a pointed determination of the governing factual or legal

issue to further the development of the law either in general or in an industry or in a workplace.”

Id. at 336 (internal quotation marks and citation omitted).


       SO ORDERED.

Dated: New York, New York
       May 25, 2021


                                                              /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              Chief United States District Judge




FLORES MORENO - FLSA FAIRNESS MOT ORD.DOCX        VERSION MAY 25, 2021                              2
